Citation Nr: 9925959	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  91-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic hepatitis, claimed as a result of 
medical treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1943 to May 
1947.

This appeal arose from a rating decision in October 1987 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  Because this case involved a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991), it became subject to a VA-wide stay pending resolution 
of VA's appeal of the Court's decision in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That stay was lifted in 
January 1995, after the December 1994 decision of the United 
States Supreme Court in Brown v. Gardner, 115 S.Ct. 552 
(1994).  In May 1996, the Board of Veterans' Appeals (the 
Board) denied the appellant's claim.  The appellant filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims [formerly the United States Court of Veterans 
Appeals] (the Court).

In September 1997, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
attorney filed a joint motion to vacate the Board's decision 
and to remand this matter for development and readjudication.  
The Court granted the joint motion that month, vacating the 
Board's September 1997 decision and remanding the case to the 
Board. 

This case then came before the Board in April 1998, at which 
time it was remanded in order to afford the appellant a VA 
examination by a specialist in order to determine whether the 
appellant incurred chronic hepatitis following VA medical 
treatment from May to July 1982 and whether he currently has 
chronic hepatitis.  A VA examination was afforded the 
appellant in December 1998.  In a February 1999 Supplemental 
Statement of the Case/rating action, the claim was denied.  
The case was returned to the Board and is now ready for 
appellate consideration.


FINDING OF FACT

Medical evidence of record indicates that the appellant does 
not currently have acute or chronic hepatitis.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for chronic hepatitis as a result of 
medical treatment by the Department of Veterans Affairs is 
denied as that claim is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151.  He maintains that he has 
had chronic fatigue since VA hospitalization in 1982 and 
contends that his fatigue is attributable to chronic viral 
hepatitis contracted from a contaminated needle during the 
1982 hospitalization at a VA Medical Center (VAMC).

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.  

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow. The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to limit the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Congress specifically limited the application of the revised 
provisions of 38 U.S.C.A. § 1151 to those claims filed on or 
after October 1, 1997.


Well-groundedness of a claim

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999). 


Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Factual Background

The record discloses that in May 1982 the appellant was 
admitted to the VAMC in Asheville, North Carolina, with a 
right nonhepatic renal calculus.  He underwent a right 
pyelolithotomy.  By the sixth postoperative day he was 
afebrile; on the 10th postoperative day, the sutures were 
removed. On the 11th postoperative day, he developed right 
upper quadrant pain and vomiting; by the next morning, he had 
right upper quadrant pain consistent with biliary colic.  His 
sclera became icteric; liver enzymes were abnormal. It was 
thought that he had either an obstructive process or 
hepatitis. A HIDA (hepato-iminodiacetic acid) scan showed 
slow passage through the common bile duct into the duodenum; 
a low grade obstruction was noted.  Thereafter, the appellant 
began to improve and he was discharged home in early July 
1982.

In July 1984, the appellant was admitted to a VAMC with a 
complaint of left flank pain and hematuria.  He had a history 
of recurrent uric acid nephrolithiasis.  A KUB series did not 
show any calculi.  He was started back on sodium bicarbonate; 
within 24 hours his pain subsided; he began to have small 
pieces of stone material in his urine.  He underwent a 
cystoscopy and retrograde pyelogram on the left side, which 
revealed no filling defects.  The discharge diagnosis was 
left ureteral uric acid calculus.  Hepatitis was not 
diagnosed.

In October 1986, the RO requested that the VAMC in Asheville, 
North Carolina, investigate the appellant's allegation that 
he had developed hepatitis while a patient at that facility 
in 1982.  In November 1986, the director of the VAMC reported 
that the records of the appellant's hospitalization were in 
storage.  In September 1987, the VAMC reported that records 
of the appellant's 1982 hospitalization had not been placed 
in storage, and that no additional records had been located.

In his substantive appeal, received in July 1990, the 
appellant asserted that he had contracted hepatitis at the 
VAMC Asheville, North Carolina, in 1982; and that a VA doctor 
had told him that he got hepatitis from a dirty needle used 
for an injection.

In December 1990, the appellant underwent a private medical 
evaluation.  The appellant reported that in 1982 the chief 
urologist at the VAMC in Asheville, North Carolina, had told 
him that he had contracted hepatitis B from a contaminated 
needle.  It was noted that during the 1982 operation the 
appellant had received Fluothane anesthesia, a trade name for 
halothane.  The appellant complained of having had fatigue 
since 1982, but he had not had recurrent jaundice or typical 
biliary colic.  Upon examination the appellant did not have 
scleral icterus or conjunctival pallor; a slightly firm, 
slightly nodular liver edge was felt only on deep 
inspiration; there was no abdominal tenderness.  Laboratory 
tests for hepatitis A, B and C were negative.  The doctor's 
assessment was that there was no definite evidence of 
cirrhosis.  It was commented that it was highly unlikely that 
the appellant had contracted Hepatitis B in 1982 from a 
needle stick, as the incubation period for hepatitis B was 
generally six weeks to six months.

In a letter to the appellant dated in December 1990, Dr. W. 
stated that the appellant's postoperative symptoms in 1982 
sounded more like passage of a gallstone than halothane 
hepatitis, but it was possible that he had had halothane 
hepatitis at that time.  It was noted that halothane 
hepatitis does not progress to cirrhosis or other chronic 
problems.

At a personal hearing in January 1991 the appellant testified 
that in 1982, he went into a VA hospital for kidney stones; 
he underwent surgery and recovered well; on the 9th or 11th 
day, he began to turn "yellow and scaly"; he had fever and 
nausea; his stomach swelled up and he had terrible pain; the 
doctor came in and said that he had hepatitis; later, the 
doctor told him that he had had hepatitis B from a dirty 
needle.  He testified that since then he had never regained 
his strength and that the doctor had since died.

In March 1991, VA gastrointestinal clinic serology tests for 
hepatitis B and C were negative; the level of ferritin was 
elevated.  In May 1991, the appellant was admitted to a VAMC 
for a laparoscopic liver biopsy to rule out hemochromatosis 
and cirrhosis.  The biopsy showed no evidence of cirrhosis; a 
moderate increase in iron pigment; very small foci of 
hepatocellular necrosis and fatty infiltration; and a minimal 
increase of inflammatory cells in the portal tracts.  The 
diagnosis was acute hepatitis, mild, nonspecific, with a 
moderate increase in stainable iron.  At a VA 
gastrointestinal clinic in May 1991 it was found that the 
liver biopsy suggested hemochromatosis.  In May 1991, a VA 
gastroenterologist wrote to the appellant and told him that 
it appeared from initial tests and the liver biopsy that he 
had hemochromatosis, which was an inherited disease.  
Arrangements would be made for the appellant to undergo 
phlebotomy treatments.  In June 1991 at a VA gastrointestinal 
clinic, the appellant began a series of phlebotomies.

In July 1991, the appellant's treating VA gastroenterologist 
stated that, based on a VA liver biopsy, the appellant 
appeared to have chronic hepatitis and secondary iron 
overload or primary (genetic) iron overload.  It was 
commented that it was possible that viral hepatitis 
contracted at or near the time of his 1982 surgery had 
resulted in his current condition, but the exact etiology of 
his current condition was uncertain.

In December 1991, the Board referred the appellant's claims 
file to an independent medical expert (IME) and requested 
that the IME render an opinion on the following questions: 
(1) Whether the appellant had hepatitis, as opposed to 
biliary obstruction, after a June 1982 pyelolithotomy; (2) if 
the appellant had hepatitis at that time, was it of viral 
origin or anesthetic-induced?; and (3) regardless of which 
liver disorder was present in June 1982, did such result in a 
current liver disorder?


The IME, who was a professor of internal medicine at a 
medical school, reported in January 1992 that he had reviewed 
the appellant's records in detail.  The IME noted that in 
1982 the appellant underwent a right pyelolithotomy at a VA 
medical center; on the 11th postoperative day, he developed 
rapid onset of right upper quadrant pain, jaundice, nausea 
and vomiting; liver function tests were elevated; the 
clinical opinion was that he might have hepatitis or a common 
bile duct obstruction; a HIDA scan was inconclusive; within 
nine days, his bilirubin improved considerably and on the 
11th day after the onset of jaundice he was discharged.  The 
appellant was apparently well until 1991 when he complained 
of chronic fatigue.  Laboratory studies showed mildly 
elevated ferritin; a liver biopsy showed 2/3-plus iron and 
features thought to be consistent with chronic hepatitis.

The IME found that it was not possible, from the available 
information, to clearly diagnose the episode of jaundice in 
1982 but that the most likely possibility was biliary 
obstruction, although there had been no recurrent episodes of 
such obstruction.  The second most likely possibility was 
"halothane hepatitis," which was believed to be an allergic 
response to halothane and resolves over a period of several 
weeks with watchful waiting.  There was no evidence that the 
appellant had viral hepatitis in 1982; the incubation period 
for hepatitis due to needle-related exposure would not result 
in acute hepatitis 11 days later; without current serologic 
markers for hepatitis, the likelihood of virally-related 
injury was remote.

The IME stated that the appellant currently had elevated iron 
studies and biopsy iron with normal transaminase values.  The 
IME opined that it was quite unlikely that the appellant's 
current iron overload and liver disease were related to the 
1982 incident, because hemochromatosis was a genetic disease 
with no relationship to any virally-induced hepatic injury.  
The IME also stated that it was unlikely that significant 
ongoing chronic liver injury would be occurring due to viral 
hepatitis in an individual with normal transaminase levels.  
The IME concluded that there was no indication that the 
appellant's current liver condition was in any way related to 
the June 1982 episode of jaundice.

In September 1992, the appellant was seen in a VA 
gastrointestinal clinic for follow-up of iron overload; his 
ferritin level was within normal limits.  He had no specific 
liver symptoms.  In October 1993, his prior abnormal liver 
function tests had resolved; ferritin was normal.  In March 
1994, a hepatitis panel was negative, and ferritin was 
normal.  

As noted in the Introduction, in April 1998 the Board 
remanded this case in order to afford the appellant a VA 
examination by a specialist in order to determine whether the 
appellant incurred chronic hepatitis following VA medical 
treatment from May to July 1982 and whether he currently has 
chronic hepatitis.  

Thereafter, additional evidence was submitted which included 
an article dated March 6, 1998 from The Roanoke Times, 
entitled "Transfusions May Have Led to Hepatitis."  The 
article indicated that more than 300,000 Americans may have 
contracted Hepatitis C from blood transfusions before 
reliable screening tests were developed in the early 1990's.

In response to the Board's April 1998 remand, a VA 
examination was conducted in December 1998, at which time the 
appellant was 77 years old.  The examination report noted 
that the claims folder was available for review by the 
examiner prior to the examination and that it had been 
reviewed by the examiner.  

The medical history indicated that the appellant had kidney 
stones and went to a VAMC for treatment in 1982 during which 
time he underwent a right flank operation and a handful of 
kidney stones were taken out.  He was given Halothane 
anesthesia, and the appellant reported that "reacted to it 
and almost died."  It was noted that he was very weak for 
several months but was discharged one month after surgery.  
The history indicated that the appellant's doctor claimed 
that the appellant got hepatitis right after surgery.  He 
said, "[T]hey had several cases of hepatitis at the same 
time in the hospital, " and a diagnosis of hepatitis "B" 
was made.  The appellant indicated that he did not know what 
kind of treatment he had but "stayed on bedrest most of the 
time."  The appellant reportedly turned yellow while he was 
in the hospital and said his blood "has been down ever 
since".  The medical history also revealed that the 
appellant underwent a phlebotomy in late 80's and a biopsy of 
his liver in 1991, at which time a diagnosis of mild acute 
hepatitis was made.  Recently, the appellant reportedly had 
no fever and no jaundice. 

On physical examination, an evaluation of the abdomen 
revealed a very large right flank scar from previous surgery.  
Diagnostic and clinical testing showed that a hepatitis panel 
was completely negative.  According to the examiner, there 
was no evidence of any hepatitis at this time, either chronic 
or acute.  There was a slight anemia.  The examiner's 
diagnoses included: (1) status post acute hepatitis "more 
likely than not due to Halothane anesthesia from history and 
medical records.  The appellant has no evidence of any acute 
or chronic hepatitis at this time.  His hepatitis panel was 
completely negative."; (2) Chronic anemia of unknown cause; 
(3) Large right flank incisional hernia, easily reducible; 
and (4) Enlarged liver and splenomegaly.

The examiner also opined that the appellant did not have 
chronic or acute hepatitis at the present time.  According to 
the examiner, from the appellant's records and history, he 
more likely than not suffered from jaundice due to Halothane 
anesthesia.  It was explained that this is a chemical 
jaundice and goes away quickly usually with no sequalae, and 
that being allergic to Halothane anesthesia is like being 
allergic to any other medication.  

The examiner further noted that although the allergic 
reaction experienced by the appellant was causally related to 
the VA medical treatment, it was not due to any carelessness 
or negligence or a lack of proper skill or error in judgment 
on the part of the treating physicians.  It was explained by 
the examiner that this was simply is a matter that the 
appellant, more likely than not was allergic to Halothane 
anesthesia producing the chemical jaundice which he had for a 
short period of time.  

The examiner again commented that the appellant had no 
evidence of chronic or acute hepatitis at this time.  It was 
explained that all blood tests were within normal limits, 
except the appellant does have his chronic anemia.  The 
Hepatitis Panel including HEP-B Surface AG, HEP-B Surface 
AB, HEP-B Core AB (1GM), and HEP-C Virus AB were all 
negative.  The examiner explained that if the appellant had 
HEP-B jaundice which states that he had, the HEP-B test 
should be positive.  However, the test was negative.  

The examiner pointed out that the January 1991 and the May 
1991 liver biopsy were reviewed as requested, and his opinion 
remained the same, that is that the appellant had no acute or 
chronic hepatitis currently.

Analysis

Karnas considerations

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed many years before 
October 1997, the provisions of 38 U.S.C.A. § 1151 in effect 
from October 1, 1997 forward are inapplicable to the claim.

Well groundedness

The appellant contends that chronic hepatitis resulted from 
VA treatment which he received in 1982.  


As discussed above, in order  for a claim under 38 U.S.C.A. 
§ 1151 to be well grounded. Three elements must be satisfied:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999).  

With respect to the first prong of the Jones well 
groundedness test, the medical evidence of record must 
establish that the appellant has a current diagnosis of 
hepatitis.  The matter of whether or not the appellant 
currently has hepatitis was specifically addressed upon VA 
examination conducted in 1998.  That examination revealed no 
evidence of hepatitis upon diagnostic or clinical testing and 
the examiner specifically opined that the appellant did not 
have chronic or acute hepatitis at the present time.  

The Board notes that the liver biopsies conducted in 1991 did 
suggest the presence of acute hepatitis.  However, all 
medical evidence dated subsequent to that time was negative 
for evidence of hepatitis.  In September 1992, the appellant 
was seen in a VA gastrointestinal clinic for follow-up; he 
had no specific liver symptoms.  In October 1993, his prior 
abnormal liver function tests had resolved; ferritin was 
normal.  In March 1994, a hepatitis panel was negative, and 
ferritin was normal.  Thus, there is no evidence of the 
presence of hepatitis for a number of years.

With respect to the chief concern expressed in the joint 
motion for remand, the fact that the IME had not referred to 
certain 1991 medical evidence [see the joint motion, pages 3-
4] the Board observes that December 1998 VA examiner clearly 
stated that the January 1991 and the May 1991 liver biopsy 
had been reviewed as requested, and that his opinion remained 
the same, namely that the appellant had no acute or chronic 
hepatitis.

The appellant has contended, in essence, that he has chronic 
hepatitis due to exposure to a contaminated needle or blood 
during the 1982 VAMC hospitalization.  There is no competent 
medical evidence which supports this conclusion.  The record 
does not show that either the appellant possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992). Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993). 

The appellant has submitted an article from a local 
newspaper, The Roanoke Times, to the effect that 
approximately 300,000 Americans may have contracted hepatitis 
from blood transfusions prior to 1990.  The Board notes that 
in Wallin v. West, 11 Vet. App. 509 (1998), the Court found 
that medical treatise evidence could suffice to well-ground a 
claim by supplying medical nexus evidence where the other 
necessary elements of a well-grounded case were also present.  
In this case, by contrast, a required element, current 
disability, is lacking.  The newspaper article submitted by 
the appellant therefore does not serve to make his claim well 
grounded.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability . . . a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In this case, 
there is no basis in the law or regulation for an award of 
benefits under 38 U.S.C.A. § 1151 for hepatitis, since the 
record as a whole fails to include any current evidence of 
that disability.  See Jones, supra.  Accordingly, since the 
appellant has failed to met the first requirement for the 
submission of a well grounded claim, the presentation of a 
medical diagnosis of the currently claimed disability, the 
claim must be denied.


Additional considerations

In the absence of a current disability, consideration of the 
other two aspects of the Jones well-groundedness analysis is 
rendered unnecessary.  The Board notes in passing that both 
the IME's opinion and the December 1998 VA opinion indicated 
that the appellant may have had acute jaundice related to 
exposure to halothane anesthesia during the 1982 VA 
hospitalization.  However, as detailed above, compensation 
under 38 U.S.C.A. § 1151 may not be awarded in the absence of 
a current disability.

Because the appellant's claim is not well grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court recently held that the obligation exists 
only in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The VA is not on notice of any 
other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The Board's 
decision serves to inform the appellant of the kind of 
evidence that is necessary to make his claim well grounded, 
namely medical evidence which shows a current diagnosis of 
hepatitis and a medical opinion which would serve to 
etiologically connect the appellant's claimed disability with 
VA medical treatment.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

ORDER

A well grounded claim not having been presented, entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for chronic hepatitis as a result of treatment by the 
Department of Veterans Affairs is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

